          Case 6:19-cv-06895-DGL Document 13 Filed 05/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

LUDERS LAFONTANT,
                                                                      DECISION AND ORDER
                                       Petitioner,
                                                                      19-CV-6895L

                       v.


WILLIAM P. BARR, in his official capacity as
Attorney General, U.S. Department of Justice, et al.,

                              Respondent.
________________________________________________


       Petitioner Luders Lafontant (“Lafontant”) filed a Petition for Habeas Corpus relief on

December 10, 2019. Lafontant has been ordered removed to Haiti by an Immigration Judge and is

detained pending removal. Lafontant has appealed that removal order to the Bureau of Immigration

Appeals and that remains pending. Lafontant now seeks release from custody.

       Lafontant has been detained during immigration proceedings pursuant to 8 U.S.C. § 1226(c)

on the grounds that he had previous New York State Court convictions involving moral turpitude.

By statute, such a person is not eligible for release on bond pending completion of immigration

proceedings.

       In his habeas corpus Petition, Lafontant challenges that statute on constitutional grounds,

claiming that the determination of what constitutes a crime of “moral turpitude” is unconstitutionally

vague. Respondents have filed an Answer and Response to the Petition and that remains pending.

       The matter now before the Court is Lafontant’s emergency motion for release (Dkt. #10)

filed April 16, 2020. Respondents have filed a Memorandum in opposition (Dkt. #12). The basis

for Lafontant’s motion relates to the COVID-19 virus pandemic which has swept this country,
          Case 6:19-cv-06895-DGL Document 13 Filed 05/21/20 Page 2 of 3




especially in New York, and the world. Through counsel, Lafontant contends that he tested positive

for the COVID-19 virus at or sometime before filing of the emergency motion. In his motion,

Lafontant requests this Court to order him released to hospital or his residence, or, in the alternative,

to hold a hearing as to whether release on bond is appropriate.

        The emergency motion (Dkt. #10) for release on bond is DENIED. First of all, although

respondents do not dispute that Lafontant may have tested positive for the virus, time has passed and

there is no proof before the Court that he continues to suffer from that disease. It appears that

whatever symptoms he had, were treated at the Buffalo Federal Detention Facility (“BFDF”).

Although apparently other inmates have also contracted the disease, there is no evidence that the

BFDF was unable to adequately treat those detainees. There is a medical staff at the facility, which

is in daily contact with those detained there. Furthermore, should matters become grave, the facility

can transfer detainees to one of several local hospitals in the area.

        Furthermore, there is no evidence before the Court that Lafontant is a particularly vulnerable

individual because of age, or other existing medical conditions.

        By statute, Lafontant has been deemed ineligible for release because of his prior criminal

conduct. Simply because he had at some time previously contracted COVID-19, is not such an

extraordinary or compelling reason for this Court to order release in the face of the statute. It does

appear that the BFDF has been able to provide adequate medical care to Lafontant and others

inflicted with the virus and that Lafontant’s circumstances are not so unique or serious to warrant the

relief requested.




                                                   2
        Case 6:19-cv-06895-DGL Document 13 Filed 05/21/20 Page 3 of 3




                                      CONCLUSION

      Petitioner Luders Lafontant’s emergency motion for release (Dkt. #10) is in all respects

DENIED.

      IT IS SO ORDERED.



                                   _______________________________________
                                            DAVID G. LARIMER
                                          United States District Judge
Dated: Rochester, New York
       May 21, 2020.




                                             3
